r er athy uics nov legend taxpayer a taxpayer b company m ira t date date date dear this letter is in response to your request for private letter rulings submitted on your behalf by your authorized representative dated in which you request a series of letter rulings under sec_408 of the internal_revenue_code the code your representative has submitted the following facts and representations taxpayer a was born on date and died on date taxpayer a was survived by taxpayer b at the date of his death taxpayer a maintained an individual_retirement_arrangement ira t with company m taxpayer a did not designate a beneficiary for ira t the default provisions of ira t provide that taxpayer a’s estate is the beneficiary page -2- pursuant to the will of taxpayer a taxpayer b was named the sole executor of taxpayer a's estate on or about date taxpayer b was appointed to act as the executor of the estate of taxpayer a the provisions of taxpayer a’s will provided in relevant part that after payment of taxpayer a’s debts and funeral_expenses the remainder of taxpayer a’s estate was to go to taxpayer b if she survived him otherwise the remainder of the estate went to the children of taxpayer a and taxpayer b taxpayer b in her capacity as sole executor of taxpayer a’s estate intends to receive the proceeds of taxpayer a’s ira t and then distribute those proceeds to herself in ‘accordance with the terms of taxpayer a’s will after receipt of those ira proceeds taxpayer b intends to rollover those proceeds into her ira within days of receipt of such proceeds based upon the above you through your authorized representative request the following letter rulings that taxpayer b will be treated as the payee or distributee of taxpayer a’s ira t proceeds for purposes of sec_408 of the code that taxpayer a’s ira t will not be treated as an inherited ra within the meaning of sec_408 of the code with respect to taxpayer b that taxpayer b will be eligible to rollover the distribution of the proceeds from taxpayer a’s ira t into one or more ira accounts set-up and maintained in her name pursuant to sec_408 of the code as long as the rollover of these ira proceeds is done within days from the date these ira proceeds were distributed to taxpayer b and that taxpayer b will not be required to include in her gross_income for the year in which the distribution of ira proceeds from taxpayer a’s ira t occurs the amount of ira proceeds distributed to taxpayer a’s estate and then distributed to taxpayer b and then timely rolled over into one or more ira accounts set-up and maintained in taxpayer b’s name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in that subsection any amounts paid or distributed out of an page -3- individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sub sec_408 and sec_408 sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he receives the payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall no apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of he death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the income_tax regulations q aa-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 of the code rather than those of sec_401 q a a-4 further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above page -4- which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the income_tax regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects generally if the proceeds of a decedent’s ira are payable to an estate and are paid to the executor of the estate who then pays them to a decedent's surviving_spouse as the beneficiary of the estate said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent accordingly such a surviving_spouse generally shall not be eligible to rollover or have transferred said distributee ira proceeds into his her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole executor of the decedent’s estate who pays the ira proceeds to the surviving_spouse in order to satisfy the residuary bequest under the decedent's will and which surviving_spouse then receives the ira proceeds and transfers them into an ira set-up and maintained in his her name in this case taxpayer b is the sole executrix of the estate of taxpayer a who pursuant to the terms of taxpayer a’s will shall allocate the proceeds of ira t to taxpayer a’s residuary_estate taxpayer b is the sole residuary beneficiary under taxpayer a’s will as part of taxpayer b’s residuary bequest under taxpayer a’s will the proceeds from ira t are to be transferred into taxpayer a’s estate and then will be distributed to taxpayer b taxpayer b within days of receipt of these proceeds from ira t will rollover these proceeds from ira t into her ira account under this set of facts the internal_revenue_service will not apply the general_rule set forth above thus with respect to your ruling requests the service concludes as follows that for purposes of sec_408 of the code taxpayer b will be treated as the payee or distributee of taxpayer a’s ira t proceeds that with respect to taxpayer b taxpayer a’s ira t is not an inherited ira within the meaning of sec_408 of the code that taxpayer b will be eligible to rollover the distribution of the proceeds from taxpayer a’s ira t into one or more ira accounts set-up and maintained in her name pursuant to sec_408 of the code as long as and only if the rollover or transfer of these - page -5- proceeds from taxpayer a’s ira t is completed within days from the date these proceeds were distributed to taxpayer b and that taxpayer b will not be required to include in her gross_income for the year in which the proceeds from taxpayer a’s ira t are distributed to her the amount of the proceeds from ira t distributed to taxpayer a’s estate and then distributed to taxpayer b and then timely rolled over or transferred into one or more ira accounts set-up and maintained in taxpayer b’s name this ruling is based on the assumption that taxpayer a’s ira t met the requirements of it also assumes that taxpayer sec_408 of the code at all times relevant thereto b’s ira account or accounts will meet the requirements of sec_408 of the code at the time the ira t proceeds received by taxpayer b are rolled over or transferred to those ira account or accounts this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours cou feld alan pipkin manager employee_plans technical group enclosures deleted copy of letter notice cc
